Guerry, J.
1. The Code of 1933, § 106-301, declares: “It shall be unlawful for any person, persons, or partnership to carry on, conduct, or transact any business in this 'State under an assumed, fictitious, or trade-name, or under any other designation, name, or style, other than the real name or names of the individual or individuals conducting or transacting such business, unless said person, persons, or partnership shall file, in the office of the clerk of the superior court in each county in which said person, persons, or partnership shall maintain an office or place of business, an affidavit signed by said person or persons, setting forth the full name or names and the address or addresses of the true owner or owners of said business.” Where any person, persons, or partnership do carry on, conduct or transact a business in this State for the purpose of the sale of goods, under an assumed, fictitious, or trade-name, without first registering the same as required by the above statute, a note given to their business, in consideration of certain goods, is void by statute and is unenforceable. Padgett v. Silver Lake Park Cor., 168 Ga. 759 (149 S. E. 180); Dunn & McCarthy Inc. v. Pinkston, 179 Ga. 31 (175 S. E. 4); Mobley v. Bailey, 52 Ga. App. 578 (84 S. E. 417). Its “collection can not be enforced by law, even in the hands of an innocent purchaser for value before due and without any notice of defenses to it.” International Agricultural Cor. v. Spencer, 17 Ga. App. 649 (87 S. E. 1101); Jones v. Crawford, 21 Ga. App. 29 (93 S. E. 515), and cit. The court therefore erred in striking the plea of the maker of the note, setting up these facts.
2. The court, however, did not err in striking the answer of the defendant in so far as it pleaded failure of consideration, (a) because it was too indefinite to constitute a good plea in this regard, and (b) because as to this the plaintiff was a holder in due course of the note and not subject to this defense.

Judgment reversed.


Broyles, C. J., cmd MacIntyre, J., concur.